Case: 3:19-cr-00171-MJN Doc #: 1 Filed: 11/05/19 Page: 1 of 8 PAGEID #: 1

AO 91 (Rev. 08/09) Criminal Complaint

 

 

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

 

United States of America )
Vv. )
CaeNo Sr yomroos
) ”
NATHAN GODDARD ) UV ii
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of November 4, 2019 in the county of Montgomery
Southern District of Ohio , the defendant(s) violated:
Code Section Offense Description
SEE ATTACHMENT A

This criminal complaint is based on these facts:

SEE ATTACHED AFFIDAVIT

@ Continued on the attached sheet. Gf
Lo

Complainant's signature

SA CHARLES A. VILL, DEA
PF inted na ran and title

   

Sworn to before me and signed in my presence.

in the

 

 

Date: | / - - _
c

   

ty Made EE YS]
City and state: DAYTON, OHIO SHARON Loy GION. U.S. MAGISTE RATE jUuBBE

eee Rey S Uf
a. ee awe Y

 
Case: 3:19-cr-00171-MJN Doc #: 1 Filed: 11/05/19 Page: 2 of 8 PAGEID #: 2

ATTACHMENT A

COUNT 1
[18 U.S.C. §§ 111(a)(1) and (b); and 1114]

On or about November 4, 2019, in the Southern District of Ohio, the defendant, NATHAN
GODDARD, intentionally and forcibly assaulted a federal officer using a deadly or dangerous

weapon and inflicted bodily injury, while the federal office was engaged in the performance of his

official duties.

In violation of 18 U.S.C. §§ 111(a)(1) and (b); and 1114.

COUNT 2
[21 U.S.C. § 846]

Beginning on an exact date unknown, but at least by on or about November 4, 2019, in the
Southern District of Ohio, the defendant, NATHAN GODDARD, knowingly and intentionally
conspired with others, whose identities are both known and unknown, to possess with intent to
distribute 400 grams or more of a mixture or substance containing a detectable amount of N-
phenyl-N-[1-(2-phenylethy])-4-piperidinyl] propanamide, also known as fentanyl, a Schedule II
controlled substance, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A)(vi), 500 grams or more
of a mixture or substance containing a détectable amount of cocaine, a Schedule II controlled
substance, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(i), and a mixture or substance
containing a detectable amount of marijuana, a Schedule I controlled substance, in violation of 21
U.S.C. §§ 841(a)(1) and (b)(1)(D).

All in violation of 21 U.S.C. § 846.

COUNT 3
[18 U.S.C. § 924(c)(1)(A) (ii)

On or about November 4, 2019, in the Southern District of Ohio, the defendant, NATHAN
GODDARD, knowingly discharged a firearm during and in relation to a drug trafficking crime,

namely the crime charged in Count 2.

In violation of 18 U.S.C. § 924(c)(1)(A)(iii).
Case: 3:19-cr-00171-MJN Doc #: 1 Filed: 11/05/19 Page: 3 of 8 PAGEID #: 3

AFFIDAVIT

Now comes Charles A. Vill, Special Agent, Drug Enforcement Administration
(“DEA”), being duly sworn, deposes and states the following:

i, I am an “Investigative or Law Enforcement Officer” of the DEA within
the meaning of Title 21, United States Code, Section 878. Therefore, | am empowered by
law to conduct investigations of, and to make arrests for, offenses enumerated in Title 21]
of the United States Code.

g. ] am a Special Agent with the United States Drug Enforcement
Administration (DEA). I have been employed as a Special Agent with the DEA since
August 2016. In September 2016, I attended the DEA Academy which consisted of 20
weeks of training in conducting federal drug trafficking investigations, handling
confidential sources, conducting undercover operations, conducting mobile, static, foot
and electronic surveillance, conducting tactical entry and vehicle arrest operations,
defensive tactics, firearms, and additional aspects of conducting DEA lead investigations.
I have been assigned to the DEA Dayton Resident Office since April 2017. Prior to
employment with the DEA, I was a sworn Law Enforcement Officer of the State of
Georgia who was charged with the duty to investigate criminal activity and enforce the
criminal laws of the State of Georgia, and employed by the Cobb County Police
Department from December 2011 to August 2016. During my employment with the Cobb
County Police Department, I was assigned to the Marietta-Cobb-Smyrna Organized
Crime Task Force Intelligence Unit (MCS Intelligence). For approximately two years
(2012-2014), I was assigned to the Cobb County Police Precinct 3 Morning Watch. I was
then assigned to MCS Intelligence from April 2014 to August 2016. My duties included
investigations of violations of the Georgia Controlled Substances Act, Murder for Hire,
Extortion, Prostitution and Pimping, Human Trafficking, and Criminal Street Gangs.

3. Since the time of my assignment with the DEA, I have been involved in
narcotics-related arrests, executed search warrants that resulted in the seizure of
narcotics, and participated in undercover narcotics purchases. Through training and
experience, I am familiar with the manner in which persons involved in the illicit
distribution of controlled substances often operate. These people usually attempt to
conceal their identities, as well as the locations at which they reside, and where they store
controlled substances and the illegal proceeds derived.

4, The facts in this affidavit come from my personal observations, my
training and experience, and information obtained from other agents and witnesses. This
affidavit is intended to show merely that there is sufficient probable cause for the
requested complaint and arrest warrants and does not set forth all of my knowledge about
this matter.

5. This affidavit is submitted in support of an application for criminal
complaint against, and arrest warrants for, Nathan GODDARD, Cahke CORTNER,
Case: 3:19-cr-00171-MJN Doc #: 1 Filed: 11/05/19 Page: 4 of 8 PAGEID #: 4

and Lionel COMBS III. Based on the information stated below, I submit that there is
probable cause to believe that GODDARD committed violations of:

a.

18 U.S.C. §§ 111(a)(1) and (b); and 1114, namely, assaulting a federal officer
using a deadly or dangerous weapon and inflicting bodily injury;

21 U.S.C. §§ 846 and 841(b)(1)(A), namely, conspiracy to possess with intent to
distribute 400 grams or more of a mixture or substance containing a detectable
amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide, also
known as fentanyl, a Schedule II controlled substance, 500 grams or more of a
mixture or substance containing a detectable amount of cocaine, a Schedule II
controlled substance, and a mixture or substance containing a detectable amount
of marijuana, a Schedule I controlled substance; and

18 U.S.C. § 924(c)(1), namely, use of a firearm that is discharged in furtherance
of a drug trafficking crime.

I submit that there is also probable cause to believe that CORTNER and COMBS
committed violations of:

a.

21 U.S.C. §§ 846 and 841(b)(1)(A), namely, conspiracy to possess with intent to
distribute 400 grams or more of a mixture or substance containing a detectable
amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide, also
known as fentanyl, a Schedule II controlled substance, 500 grams or more of a
mixture or substance containing a detectable amount of cocaine, a Schedule II
controlled substance, and a mixture or substance containing a detectable amount
of marijuana, a Schedule I controlled substance; and

18 U.S.C. § 924(c)(1), namely, use of a firearm that is discharged in furtherance
of a drug trafficking crime.

PROBABLE CAUSE

6. Between the period of mid-July 2019 and late October 2019, the DEA

Dayton Resident Office conducted an investigation into a Dayton, Ohio based fentanyl
trafficking organization. During this investigation, investigators cultivated a cooperating
defendant (CD), who provided information to the DEA for consideration as to possible
charges and sentences related to drug trafficking. The CD stated that GODDARD was
the CD’s drug source of supply. The CD stated that he/she obtained approximately one
pound of marijuana from GODDARD on or about November 3, 2019. The CD stated
that this transaction occurred in the basement of 1454 Ruskin Road, Dayton, Ohio. The
CD stated that, during this transaction, the CD observed approximately ten kilograms of
drugs in the basement of the residence. The CD stated that GODDARD purported the
drugs to be fentanyl.
Case: 3:19-cr-00171-MJN Doc #: 1 Filed: 11/05/19 Page: 5 of 8 PAGEID #: 5

7 On or about November 4, 2019, investigators monitored and recorded a
consensual telephone call between the CD and GODDARD. Investigators observed as
the CD dialed telephone number 704-497-3706. The CD stated this was the number
utilized by GODDARD. The telephone was placed on speaker phone so investigators
could listen live.

8. During the telephone call, GODDARD and the CD discussed the
marijuana that the CD received from GODDARD. GODDARD and the CD used the
term “trees” to describe marijuana. “Trees” is a term commonly used by drug traffickers
to describe marijuana, based on my training, experience, and information provided by the
CD. The CD then asked GODDARD if he had the “fetty” still. Based on my training and
experience, I know “fetty” is a term commonly utilized by drug traffickers to describe the
drug fentanyl. GODDARD immediately replied “Yea I showed you that!” meaning that
GODDARD had showed the CD the fentanyl the previous day when the CD was at the
TARGET RESIDENCE. The CD then asked GODDARD what the price of a “whole
one” was. “Whole one” is a term commonly utilized by drug traffickers to describe
kilogram quantities of drugs. GODDARD replied “60 on them,” meaning $60,000.00 per
kilogram of fentanyl, which investigators know to be a common price per kilogram of
fentanyl in the Dayton, Ohio area. The CD and GODDARD then agreed to speak at a
later time about setting up a transaction.

9. Investigators searched Ohio BMV and open source records for the 1454
Ruskin Road residence and learned that $.B. and Lionel COMBS had the 1454 Ruskin
Road residence listed as their address. Investigators showed the CD a photograph of
COMBS and the CD recognized COMBS as being present in the 1454 Ruskin Road
residence on November 3, 2019, when the CD purchased the marijuana from
GODDARD. The CD subsequently identified CORTNER as being present at the 1454
Ruskin Road residence at the time of the transaction on November 3, 2019, as well. The
CD stated that CORTNER was wearing a firearm with an extended magazine on his hip
at the time of the transaction, and that the firearm appeared to be the same type of firearm
that GODDARD possessed at the time of the transaction. The CD stated that, at the
time of the transaction on November 3, 2019, he saw plastic tubs containing marijuana in
the basement area of the residence, as well as a duffel bag containing the suspected
fentanyl. The CD stated that the marijuana and fentanyl was located in the open in the
basement while COMBS and CORTNER were present.

10, On November 4, 2019, the Honorable Sharon L. Ovington, United States
Magistrate Judge for the Southern District of Ohio, authorized a warrant to search the
1454 Ruskin Road residence.

11. | At approximately 6:50 p.m., on November 4, 2019, agents and officers of
the DEA and Dayton Police Department executed the search warrant. Agents and
officers knocked on the door of the residence and announced their presence. After the
knock and announce went unanswered, agents and officers made entry into the residence.
Upon entering the residence, a task force officer for the DEA descended a stairway to the
basement of the residence. As the task force officer descended the stairway, the task

ao
Case: 3:19-cr-00171-MJN Doc #: 1 Filed: 11/05/19 Page: 6 of 8 PAGEID #: 6

force officer immediately came under gunfire from the basement and was struck by the

gunfire.

12.

Subsequently, agents and officers secured the residence and found that

four individuals were located in the basement of the residence where the gunfire had
originated—including GODDARD, CORTNER, and COMBS. Investigators searched
the basement of the residence and located approximately nine kilograms of suspected
fentanyl, six plastic tubs containing suspected marijuana, a plastic bag containing
suspected marijuana, three firearms, a drug press, a money counter, and approximately
$50,000 in United States currency, as follows:

a.

Ex

Two of the firearms were FN5-7, 5.7 caliber, pistols, both with extended
magazines, loaded with armor piercing ammunition, and equipped with
laser sights. One of the FN5-7 firearms was located on the floor of the
basement. The other FN5-7 firearm was located on the hip of CORTNER
and subsequently secured by the officers. The third firearm, an AR-style
weapon, was located in the storage area underneath the basement staircase.

The plastic totes of suspected marijuana were stacked in the open on the
floor along the north wall of the basement, next to a television.

The plastic bag containing suspected marijuana was located on floor of the
basement near the west wall.

The nine kilograms of suspected fentanyl were located in a duffel bag in
the storage area underneath the basement staircase.

A large amount of U.S. currency was spread out in the open on a coffee
table located in front of the television. Bundles of U.S. currency were also
located in a duffel bag found in the storage area underneath the basement
staircase.

The drug press and money counter were located in the storage area
underneath the basement staircase.

Following execution of the search warrant, law enforcement conducted

interviews of GODDARD, CORTNER, and COMBS. Each interview was recorded
and each individual was read their Miranda rights, acknowledged those warnings, and
executed written waivers of those rights.

a.

During the interview of GODDARD, GODDARD stated that the
residence is his brother-in-law’s home. GODDARD stated that the
kilograms of suspected fentanyl! and containers of suspected marijuana
belonged to him. GODDARD estimated the quantity of marijuana located
in the basement to be 50 to 60 pounds. GODDARD stated that the
kilograms of suspected fentanyl were cocaine. GODDARD stated that the
Case: 3:19-cr-00171-MJN Doc #: 1 Filed: 11/05/19 Page: 7 of 8 PAGEID #: 7

14.

U.S. currency found in the basement belonged to him. GODDARD
estimated that the U.S. currency found on the table amounted to $10,000
or $11,000, and that the U.S. currency found under the basement staircase
amounted to $40,000. GODDARD stated that any contraband found in
the home was his and not the other individuals. GODDARD stated that
he heard a boom at the door of the residence so he grabbed his gun, which
was laying on the coffee table in the basement. GODDARD stated that he
positioned himself against the west wall. GODDARD stated that he fired
two to three times at the individual descending the staircase. GODDARD
later stated he thought the individuals entering the residence were there to
rob him.

. During the interviews, CORTNER stated that he was smoking marijuana

in the basement, did not know what was contained in the plastic tubs, and
did not know of the suspected fentanyl under the basement staircase.
COMBS stated that he saw the marijuana in the basement, assumed it was
“reefer,” that the marijuana was not his and that he had confronted
GODDARD about the marijuana, and the currency and firearm located on
the coffee table.

One kilogram of the suspected fentanyl found in the basement was tested

by the Miami Valley Regional Crime Laboratory. The kilogram tested positive for
cocaine with a weight of approximately 996.4 grams. A second kilogram of the
suspected fentanyl was field tested by law enforcement and tested positive for fentanyl
with a weight of approximately 1,020.3 grams.

LS;

Based on the aforementioned, I respectfully submit that there is probable

cause to believe that GODDARD, committed violations of:

18 U.S.C. §§ 111(a)(1) and (b); and 1114, namely, assaulting a federal
officer using a deadly or dangerous weapon and inflicting bodily injury;

. 21 U.S.C. §§ 846 and 841(b)(1)(A), namely, conspiracy to possess with

intent to distribute 400 grams or more of a mixture or substance
containing a detectable amount of N-phenyl-N-[1-(2-phenylethy])-4-
piperidinyl| propanamide, also known as fentanyl, a Schedule II
controlled substance, 500 grams or more of a mixture or substance
containing a detectable amount of cocaine, a Schedule II controlled
substance, and a mixture or substance containing a detectable amount of
marijuana, a Schedule | controlled substance; and

18 U.S.C. § 924(c)(1), namely, use of a firearm that is discharged in
furtherance of a drug trafficking crime.

I submit that there is also probable cause to believe that CORTNER and COMBS
committed violations of:
Case: 3:19-cr-00171-MJN Doc #: 1 Filed: 11/05/19 Page: 8 of 8 PAGEID #: 8

a.

  

21 U.S.C. §§ 846 and 841(b)(1)(A), namely, conspiracy to possess with
intent to distribute 400 grams or more of a mixture or substance
containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-
piperidinyl] propanamide, also known as fentanyl, a Schedule II
controlled substance, 500 grams or more of a mixture or substance
containing a detectable amount of cocaine, a Schedule II controlled
substance, and a mixture or substance containing a detectable amount of
marijuana, a Schedule I controlled substance; and

18 U.S.C. § 924(c)(1), namely, use of a firearm that is discharged in
furtherance of a drug trafficking crime.

(lle

‘Charles A. Vill, Special Agent
Drug Enforcement Administration

 

__! 0 OSAASY
OOS HERI 4 Ow
See Ao
